Citation Nr: 1815044	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her friends C. L. and L. E.-A.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1971 to July 1974 and from August 1974 to February 1989, and received four Good Conduct awards.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2012, a transcript of which has been associated with the claims file.  

The Board remanded the Veteran's claim in February 2014, June 2016, and June 2017 for further development.  To the extent possible that development has been completed and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's low back disability is related to active service or was caused or aggravated by her service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2008 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in January 2012.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in February 2014 to obtain outstanding private treatment records and afford the Veteran a VA examination.  The Veteran did not respond to the request to authorize the release of records; however a VA examination was performed in May 2014.  The Board's June 2016 remand directed the RO to obtain outstanding VA and private medical records, obtain Social Security Administration (SSA) disability records, and obtain an addendum opinion.  The Veteran did not respond to the request to authorize the release of records, though VA medical records and SSA disability records were obtained.  No VA opinion was obtained as the Veteran did not appear for the scheduled examination.  In June 2017, the Board once again requested outstanding VA and private treatment records, and directed that an addendum opinion be obtained.  The Veteran declined to respond to the request for private records; however VA records were obtained, and a VA addendum opinion was obtained in September 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Service Connection - Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability, which she asserts is due to her service-connected bilateral knee disabilities and left hip disability.  See March 2008 VA Form 21-4138.  However, for the reasons discussed below, the evidence is against the Veteran's claim.  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's arthritis did not manifest to a compensable degree within one year of separation from service.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. §§ 1110, 1131(2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury, by demonstrating (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995); Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has diagnoses of lumbar degenerative joint disease (DJD) and spinal stenosis, satisfying the first service connection element.  See July 2010 VA examination report and May 2014 VA examination report.

Service treatment records contain reports of back trouble and treatment for back pain, satisfying the second Hickson element.  See December 1975, May 1976, March 1977, and March 1979 service treatment records.  Additionally, the Veteran is service-connected for right and left knee disabilities and a left hip disability, satisfying the second Wallin element.  

With respect to nexus evidence, the record contains negative opinions.  In a May 2014 opinion, VA physician Dr. S. M. opined that the Veteran's low back disability was not caused by any service-connected disability, explaining that more than 80 percent of the general population has degenerative changes of the joints, and that the Veteran's degenerative changes may have been accelerated by her obesity.  Dr. S. M. also observed that no medical literature supported the Veteran's assertion that her low back disability was causally related to her knee disability.  In a July 2014 addendum, Dr. S. M. reiterated her earlier opinion, stating that the Veteran's body mass index, obesity, and age alone placed her at 100 percent risk of lumbar spine DJD according to studies of the general population, and that her service-connected knee conditions did not cause or aggravate her lumbar DJD.  

In a September 2017 opinion, VA physician Dr. V. K. opined that the Veteran's low back disability was not related to service, reasoning that although the Veteran was treated for transient low back pain during service, there was no evidence of chronicity.  In support of that finding Dr. V. K. noted several annual examinations and reports of medical history throughout the Veteran's service indicated her spine was clinically normal and that she denied recurrent back pain, including notably at separation from service.  Based on this finding and her review of the record Dr. V. K. found that there was no objective evidence that the Veteran's current back disability began during service or shortly after discharge from service.

Dr. V. K. also concluded that the Veteran's low back disability was not caused or aggravated by her service-connected bilateral knee and left hip disabilities.  She observed that the Veteran's lumbar DJD was part of the natural aging process, and that the weight of the peer reviewed medical literature was against finding any relationship between the Veteran's service-connected bilateral knee and / or left hip disabilities and her claimed low back disability.  Dr. V. K. further opined that based on her clinical experience and review of the available medical records and medical literature, there was no objective evidence that the Veteran's service-connected knee and hip disabilities caused the Veteran to become obese.  Dr. V. K. cited the Veteran's successful participation in a weight loss program during service in support of this conclusion.  Dr. V. K. further opined that the Veteran's low back disability was consistent with her age at the time of diagnosis and demonstrated no evidence of aggravation since that diagnosis.  

These opinions are consistent with the evidence of record and based on a review of the record and the examiners' medical expertise; therefore the Board affords this medical evidence significant probative value.  

The Board considered the statements of the Veteran that her low back disability was the result of service-connected disabilities, and would not be as severe but for those disabilities.  See April 2008 statement, August 2010 Notice of Disagreement, and January 2012 Hearing Transcript, pp. 11-13.  The Board also considered the representative's contention that the Veteran's back disability is the result of obesity due to her service-connected knee and hip disabilities preventing her from exercising.  See May 2016 Appellate Brief.  However, neither the Veteran nor her representative has been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In the absence of competent nexus evidence linking the Veteran's low back disability to service or to her service-connected disabilities, the Board finds the VA examination reports to be the most probative nexus evidence on this claim.  Accordingly, the third service connection element is not met, and as the preponderance of the evidence is against the claim, service connection for a low back disability must be denied.




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


